Citation Nr: 0841909	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
exposure to Agent Orange and/or as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
exposure to Agent Orange and/or as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as due to 
exposure to Agent Orange and/or as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as due to 
exposure to Agent Orange and/or as secondary to service-
connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  He was awarded the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied service 
connection for peripheral neuropathy of the right and left 
lower and upper extremities, to include as due to exposure to 
Agent Orange.  (An April 2007 Statement of the Case (SOC) 
addressed the issue of entitlement to service connection for 
peripheral neuropathy of the right and left lower and upper 
extremities, to include as due to service-connected diabetes 
mellitus).  The veteran timely appealed the RO's December 
2005 rating action to the Board. 

In August 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge (AVLJ) at a hearing conducted at 
the Board in Washington, DC.  A copy of the hearing 
transcript has been associated with the claims files.  

The issues of entitlement to service connection for 
peripheral neuropathy of the right and left upper extremities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

2.  Peripheral neuropathy of the right and left lower 
extremities did not have its onset until many years after 
separation from active service; is not etiologically related 
to the veteran's active service, to include exposure to Agent 
Orange; and was not caused or aggravated by the veteran's 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008). 

2.  The criteria for service connection for peripheral 
neuropathy of the left lower extremity have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.  By way of an October 
2005 pre-rating notice letter, the RO advised the appellant 
of VA's responsibilities to notify and assist the appellant 
in his claims for service connection for peripheral 
neuropathy of the right and left lower extremities.  
Moreover, the October 2005 letter specified what was required 
to prove a claim for service connection; the RO explained the 
information and/or evidence required from him, including 
medical evidence showing a current disability(ies), as well 
as evidence that the currently claimed conditions existed 
from military service to the present time, or evidence that 
the veteran's current conditions were incurred in or 
aggravated by the veteran's active military service; and a 
relationship between the current conditions and service.  
After, he was afforded an opportunity to respond.  Hence, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claims 
for service connection for peripheral neuropathy of the right 
and left lower extremities, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the October 2005 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the October 2005 letter, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, or records from other 
Federal agencies, and requested that the veteran identify and 
provide the necessary releases for any medical providers from 
whom he wanted the RO to obtain and consider evidence.  In 
the October 2005 notice letter, the RO also specified that 
they would obtain any private medical records for which 
sufficient information and authorization was furnished, and 
that the RO would also obtain any pertinent VA records if the 
veteran identified the date(s) and place(s) of treatment. 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (those five elements include: veteran status, existence 
of a disability, connection between the veteran's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  In this case, the RO has not 
informed the veteran of the Dingess elements.  Since, 
however, the instant service connection claims are being 
denied in the decision below, no effective date(s) or 
rating(s) is/are being set, and the lack of notice as to 
these elements is not prejudicial.  See, Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
service connection claims addressed on the merits in this 
appeal.  VA has made reasonable and appropriate efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the veteran's claims for service connection for 
peripheral neuropathy of the right and left lower 
extremities.  To this end, service treatment records, the 
veteran's statements and testimony, and post-service VA and 
private outpatient and examination reports are of record.  

While a VA medical opinion has not been obtained with regard 
to the service connection claims decided in the decision 
below regarding the veteran's claims for service connection 
for peripheral neuropathy of the right and left lower 
extremities on a direct incurrence basis (a March 2007 VA 
opinion addressed the secondary service connection aspect of 
the aforementioned service connection claims), the Board 
finds that such an opinion is not required because there is 
no competent evidence available--besides a private 
physician's opinion based on the appellant's inaccurate and 
unsubstantiated history of in-service and post-service 
symptoms--that shows any relationship between any current 
diagnosed peripheral neuropathy of the right and left lower 
extremities and military service.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  In this regard, service 
treatment records are negative for any subjective complaints 
or clinical findings referable to any nerve pathology of 
either lower extremity.  In addition, the weight of the 
evidence demonstrates that there was no continuity of 
symptomatology from the veteran's separation from service in 
1966 until he was initially diagnosed as having peripheral 
neuropathy of the right and left lower extremities in 2005.  
For these reasons, further opinion is not necessary to decide 
these claims because there is no evidence of in-service 
injury or disease of the lower extremities to which an 
examiner could relate the currently diagnosed peripheral 
neuropathy of the lower extremities. 

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that need to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the service connection claims decided in the 
decision below.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative 
method of establishing the second and/or third Caluza element 
is through a demonstration of continuity of symptomatology.  
See Savage v. Gober, 10 Vet. App. 488 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant 
can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post- service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).
	
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When aggravation of a non-
service-connected disability is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Id.  

Where a veteran who served for ninety days or more develops 
an organic disease of the nervous system, to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.
	
Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007).  

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6) (2008), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. § 
3.307(a)(6), (d) (2007).  In other words, if a veteran was 
exposed to an herbicide agent during active service, then, 
any disease that he has incurred, if found under 38 C.F.R. § 
3.309(e) (2007), shall be service connected, even though 
there is no record of such disease during service.  
Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

38 C.F.R. § 3.309(e) (2008) lists the diseases associated 
with exposure to certain herbicide agents, to include: acute 
and subacute peripheral neuropathy; chloracne, Type II 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcomas.  See also 
Notice, 67 Fed. Reg. 42600-42608 (2002) (determined that no 
other condition can warrant the presumption of service 
connection).  These diseases shall have become manifest to a 
degree of 10 percent or more any time after service, except 
that chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  Note 2 defines acute and subacute peripheral 
neuropathy to mean transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.307(a)(6)(ii) (2008).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).



Service Connection for Peripheral Neuropathy of Lower 
Extremities

The veteran maintains, in written statements and in testimony 
before the undersigned, that his currently diagnosed 
peripheral neuropathy of the right and left lower extremities 
is a result of having worn, and slept in, tightly-laced boots 
during service in the Republic of Vietnam.  To this end, he 
argues that since he was discharged from military service, he 
has experienced a tingling sensation in his legs and feet, 
and thick green toenails.  (Transcript (T.) at pages (pgs.) 
4-6).  In the alternative, the veteran also maintains that he 
developed peripheral neuropathy of the right and left lower 
extremities secondary to his service-connected diabetes 
mellitus.  

As an initial matter, the veteran served in the Republic of 
Vietnam during the appropriate time period and is, therefore, 
presumed to have been exposed to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Notwithstanding the foregoing, 
peripheral neuropathy of the right and left lower 
extremities, as opposed to acute and subacute peripheral 
neuropathy, are not among the diseases subject to presumptive 
service connection on the basis of exposure to herbicides.  
See, 38 C.F.R. § 3.309(e), including Note 2 (2008).  

The availability of presumptive service connection for some 
conditions based on exposure to Agent Orange, however, does 
not preclude direct service connection for other conditions 
based on exposure to Agent Orange.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007).  As such, the Board must not only 
determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

After a review of the evidence of record, the Board finds 
that service connection for the veteran's peripheral 
neuropathy of the right and left lower extremities is not 
warranted on either a direct or secondary service connection 
basis.  In reaching the foregoing determination, the Board 
would initially point out that the veteran has been diagnosed 
as having peripheral neuropathy of the right and left lower 
extremities.  (See, May and June 2005 reports, prepared by 
K.B.B., M. D.).  Notwithstanding the foregoing, the claims 
fail on a direct basis because there is no medical evidence 
establishing an etiological relationship between the 
veteran's currently diagnosed peripheral neuropathy of the 
right and left lower extremities and his presumed in-service 
herbicide exposure.  

In addition, peripheral neuropathy of the right and left 
lower extremities did not manifest in service, and was not 
chronic in service.  To this end, service treatment records 
are negative for any subjective complaints or clinical 
findings referable to numbness and tingling of the lower 
extremities, or to any nerve pathology of the lower 
extremities.  The veteran's lower extremities were evaluated 
as "normal" at service separation.  (See, January 1966 
service separation examination report).  

With regard to the question of when the veteran's current 
peripheral neuropathy of the right and left lower extremities 
began, the Board finds that the veteran's more recent 
accounts and testimony that he has had tingling and numbness 
of the right and left legs that have continued since his 
active service in the Republic of Vietnam are outweighed by 
negative clinical findings and history at service separation 
in 1966, the appellant's own medical histories given on 
numerous occasions after service that do not indicate any 
history of lower right and left leg tingling and numbness 
that had its onset during military service (see, June 1987 VA 
outpatient report, reflecting that the veteran complained of 
having right leg pain that began three months previously), as 
well as an absence of treatment for peripheral neuropathy of 
the right and left lower extremities until 2005.  

In fact, on an August 1996 Report of Medical History, the 
examining physician indicated that the veteran had had cramps 
in his legs, but that he did not have them at that time.  
(See, August 1996 Report of Medical History).  In addition, 
when the veteran when seen by a private psychiatrist in 
September 2000, he gave a history of having had "problems 
with his feet and lower legs," but he did not relate them to 
an incident of military service.  (See, September 2000 
report, prepared by R.D.C., III, M.D.).  Furthermore, a 
lengthy period of time between service and the first post-
service clinical notation of the disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding of service connection. 
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000)).

For the same reasons, the Board also finds that the veteran's 
symptoms of right and left leg tingling and numbness were not 
continuous since service separation in 1966.  The evidence 
shows that peripheral neuropathy of the right and left lower 
extremities did not manifest to a compensable degree within 
one year of service separation, but were first reported and 
diagnosed many years after service in 2005; therefore, 
service connection for on the basis of presumption is not 
warranted.  
38 C.F.R. §§ 3.307, 3.309.  

The Board observes the May and June 2005 opinions of the 
veteran's treating neurologist, K. B. B., M. D., wherein she 
concluded that the appellant had peripheral neuropathy of the 
right and left lower extremities that began in Vietnam as a 
result of having worn, and slept in, tightly-laced boots, 
which affected the nerves in his feet.  (See, May and June 
2005 reports, prepared by K.B.B., M. D.).  
Dr. K. B.'s opinion is without probative value because any 
prior history of in-service symptoms the veteran may have 
given to, and relied upon by Dr. K. B. in her purported nexus 
opinion, would have based on an inaccurate history.  As 
indicated above, the Board has found the veteran's more 
recent history of in-service and continuous post-service 
symptoms of tingling and numbness of the right and left lower 
extremities not to be credible because they are outweighed by 
a dearth of service treatment record complaints or clinical 
findings, and post-service history, and an absence of post-
service complaints or treatment records for many years after 
service separation.  

While an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that, 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Moreover, an opinion based upon an inaccurate 
factual premise has no probative value. Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

With regard to the claim that the veteran's peripheral 
neuropathy of the right and left lower extremities was caused 
or aggravated by his service-connected diabetes mellitus, 
there is no competent evidence in support of this argument.  
Indeed, the only evidence of record is one that is against 
the claim.  In a March 2007 VA opinion, which was provided 
after a review of the claims files and physical evaluation of 
the appellant's lower extremities, a VA examiner opined, "It 
is less likely than not that the veteran's neuropathy 
symptoms are secondary to his diabetes mellitus."  The bases 
for the opinion included that the veteran had been diagnosed 
with diabetes mellitus in November 2006, which was subsequent 
to his initial diagnosis of peripheral neuropathy of the 
right and left lower extremities in 2005.  (See, March 2007 
VA opinion).  This is the only opinion that addresses the 
secondary service connection aspect of the veteran's claims 
for service connection for peripheral neuropathy of the right 
and left lower extremities as secondary to service-connected 
diabetes mellitus.  

In addition, the history and complaints show that the 
symptoms of peripheral neuropathy of the lower extremities 
developed in about 2000 in conjunction with low back 
complaints.  The evidence also shows some complaints that 
were characterized as peripheral vascular problems rather 
than neurological disorder.  

For all of the foregoing reasons, the Board finds that the 
veteran did not experience any in-service injury or disease 
of peripheral neuropathy of the right and left lower 
extremities; did not manifest peripheral neuropathy of the 
right and left lower extremities to a compensable degree 
within one year of service separation; did not experience 
continuous post-service symptoms of peripheral neuropathy of 
the right and left lower extremities; and the weight of the 
competent medical evidence demonstrates that the veteran's 
peripheral neuropathy of the right and left lower 
extremities; began many years after his period of service, 
was not caused by any incident of service, and is not 
proximately due to or the result of his service-connected 
diabetes mellitus.  

The Board concludes that neither direct nor secondary service 
connection for peripheral neuropathy of the right and left 
lower extremities is warranted.  As the preponderance of the 
evidence is against the claims for service connection for 
peripheral neuropathy of the right and left lower 
extremities, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, 
right lower extremity, to include as due to exposure to Agent 
Orange and as secondary to service-connected diabetes 
mellitus, is denied.

Entitlement to service connection for neuropathy, left lower 
extremity, to include as due to exposure to Agent Orange and 
as secondary to service-connected diabetes mellitus, is 
denied.


REMAND

A review of the claims files reflects that additional 
evidentiary development is necessary prior to final appellate 
review of the claims of entitlement to service connection for 
peripheral neuropathy of the right and left upper 
extremities.  

First, a remand is required to obtain outstanding VA and non-
VA records that might contain information that is relevant to 
the above-referenced claim.  During an August 2008 hearing 
before the undersigned, the veteran testified that in the 
1970's, shortly after he was discharged from military service 
in 1966, he had sought treatment for numbness and loss of 
feeling of the hands at the VA Medical Center (VAMC) in 
Tuskegee, Alabama.  (See, T. at pgs. 11-12).  It does not 
appear that the RO has attempted to obtain any records from 
the aforementioned VAMC.  (Parenthetically, the Board 
observes that treatment records from the VAMC in Birmingham, 
Alabama, dating from January 1985 to July 1988, are of 
record).  

The veteran also testified that he has continued to seek 
treatment for his hands (as well as his feet) from the VAMC 
and VA outpatient clinics in Columbia and Greenville, South 
Carolina, respectively.  (See, T. at page (pg.) 10).  The 
Board notes that the most recent outpatient records from the 
VAMC in Columbia, South Carolina are dated through February 
2007.  As VA medical records since may very well contain 
information addressing the etiology of the veteran's 
peripheral neuropathy of the right and left upper 
extremities, they are relevant to the service connection 
issue of entitlement to peripheral neuropathy of the right 
and left upper extremity currently on appeal, and should be 
obtained.  See, Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim); see 
also 38 C.F.R. § 3.159(c)(2) (2008).  

Second, a medical opinion as to whether the veteran's 
currently diagnosed peripheral neuropathy of the right and 
left upper extremities is etiologically related to his period 
of active military service, to include his presumed exposure 
to Agent Orange in the Republic of Vietnam, or is secondary 
to his service-connected diabetes mellitus.  For example, a 
June 2005 private electromyography report of the upper 
extremities included an interpretation of "Mixed 
predominantly axonal sensor motor polyneuropathy." 

Here, in March 2007, a VA examiner opined, after a review of 
the claims files and physical evaluation of the appellant, 
that the veteran has "radiculopathy/peripheral neuropathy of 
the lower extremities bilaterally, however this tends to be 
in the S1 nerve root distribution.  It is less likely than 
not that the veteran's neuropathy symptoms are secondary to 
his diabetes mellitus."  It is clear that the March 2007 VA 
examiner was referring to the veteran's right and left 
peripheral neuropathy of the lower extremities when she 
mentioned "neuropathy symptoms" as being unrelated to the 
appellant's service-connected diabetes mellitus.  An opinion 
with respect to any peripheral neuropathy of the veteran's 
right and left upper extremities was not provided.  

Thus, on remand, a VA neurological examination is indicated 
to address whether any peripheral neuropathy of the right and 
left upper extremities is related to an event or incident of 
military service, to include the veteran's presumed exposure 
to herbicides (Agent Orange) in the Republic of Vietnam, or 
is secondary to (that is, cause or aggravated by) his 
service-connected diabetes mellitus. 

Accordingly, the issues of service connection for peripheral 
neuropathy of the left upper extremity and right upper 
extremity, to include as due to exposure to herbicides (Agent 
Orange) and as secondary to service-connected diabetes 
mellitus, are REMANDED for the following action:

1.  Obtain VA outpatient treatment 
records, dated in the 1970's, from the 
VAMC in Tuskegee, Alabama. Also, obtain 
from the VAMC Columbia, South Carolina, 
and VA outpatient facility in 
Greenville, South Carolina, all 
treatment records of the veteran, 
dating from February 2007 to the 
present that pertain to peripheral 
neuropathy of the upper extremities.  
All information, which is not 
duplicative of evidence already 
received, should be associated with the 
claims files.  All requests for records 
and their responses should be clearly 
delineated in the claims files.

2.  After any outstanding records are 
added to the claims files (to the 
extent available), schedule the veteran 
for a VA neurology examination to 
determine the onset/etiology of any 
currently present peripheral neuropathy 
of the right and left upper 
extremities.  The claims files and a 
copy of this Remand must  be made 
available to and reviewed by the 
examiner in conjunction with conducting 
the examination of the veteran.  The 
examiner must state if the claims files 
was reviewed.  All tests deemed 
necessary should be conducted.  

The VA examiner is requested to offer 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any peripheral neuropathy 
of the right and left upper extremities: 
        A) was first manifested in service, 
        B) is the result of the appellant's 
presumed exposure to Agent Orange in the 
Republic of Vietnam, 
        C) was caused or aggravated by the 
service-connected diabetes mellitus. 

A complete rationale for any opinion 
expressed should be provided in a legible 
report. 

3.  After completion of the above and any 
additional development of the evidence 
that the AMC/RO may deem necessary, the 
AMC/RO should review the record and 
readjudicate the issues of service 
connection for peripheral neuropathy of 
the right and left upper extremities, to 
include as due to exposure to herbicides 
(Agent Orange) and as secondary to 
service-connected diabetes mellitus.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and should be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claims. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


